Citation Nr: 0722641	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-19 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for left 
knee patellofemoral syndrome claimed as bilateral knee pain, 
prior to November 1, 2004.

2.  Entitlement to service connection for right knee 
patellofemoral syndrome claimed as bilateral knee pain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to September 
1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).

The RO granted service connection for left knee 
patellofemoral syndrome claimed as bilateral knee pain 
(hereinafter referred to as left knee disability) and 
assigned an initial noncompensable (i.e., 0 percent) rating, 
effective December 30, 2002.  The veteran has perfected an 
appeal as to the disability rating assigned.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that, in a February 2004 rating decision, the 
RO proposed to sever service connection for left knee 
disability.  An August 2004 rating decision severed service 
connection, effective November 1, 2004.  The veteran did not 
file an appeal of this decision.  Therefore, because the 
issue of severance of service connection for left knee 
disability is not on appeal, the Board will only look at the 
evidence between December 30, 2002 and November 1, 2004 (the 
time period when service connection for left knee disability 
was in effect) when evaluating the veteran's claim for a 
higher initial rating for left knee disability.  Therefore, 
the Board has rephrased the issues listed on the title page 
to better reflect the claims on appeal.

The RO also denied service connection for right knee 
patellofemoral syndrome claimed as bilateral knee pain 
(hereinafter referred to as right knee disability).  The 
veteran has perfected an appeal as to this claim for service 
connection.

For reasons explained below, this case is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.



REMAND

The Board notes that in February 2005, the veteran, through 
the Beaufort County Veterans Affairs Office, submitted 
additional medical evidence to the Board for consideration.  
This evidence consists of private treatment records, dated 
from September 2004 to January 2005, pertaining to the 
veteran's bilateral knee disability.  No waiver of initial RO 
review accompanied the submission of this new evidence.  See 
38 C.F.R. § 20.1304 (2006).  VA regulations state that any 
pertinent evidence submitted by the veteran without a waiver 
of initial RO consideration must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case (SSOC).  See id.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims on appeal in 
light of the additional evidence 
obtained.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be furnished 
an SSOC.  The veteran and his 
representative should then be given the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate review, if 
in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate disposition warranted.  No action is required 
by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



